Citation Nr: 0840592	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 29, 2007, and 
to a rating in excess of 70 percent therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the 30 percent 
rating for the veteran's service-connected PTSD.  A July 2007 
rating decision increased the assigned rating to 70 percent, 
effective March 29, 2007 (the date of VA psychiatric 
examination).

The RO in Jackson, Mississippi, currently has jurisdiction 
over the veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's service-connected PTSD has been 
consistently manifested by depressed mood, anxiety, and 
chronic sleep impairment.

3.  Prior to March 29, 2007, the veteran's service-connected 
PTSD was manifested by difficulty in understanding complex 
commands; impairment of short term memory; impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships. 

4.  Prior to March 29, 2007, the veteran's service-connected 
PTSD was not manifested by suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

5.  The competent medical evidence tends to indicate, as of 
March 29, 2007, that the veteran currently has total 
occupational impairment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, 
for the veteran's service-connected PTSD prior to March 29, 
2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a 100 percent schedular rating for the 
veteran's service-connected PTSD as of and since March 29, 
2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice by letters dated in 
August and December 2004.  He was also sent additional 
notification by letters dated in July 2005 and May 2008.  
Taken together, these letters informed the veteran of what 
was necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
May 2008 letter is in full compliance with the requirements 
of Vazquez-Flores.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issue on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the September 2008 Board hearing.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded VA 
examinations in November 2004 and March 2007 regarding this 
case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the veteran 
is already in receipt of "staged" ratings in this case.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b). 

Analysis

The veteran's service-connected PTSD has been consistently 
manifested by depressed mood, anxiety, and chronic sleep 
impairment.  

Prior to March 29, 2007, the PTSD was manifested by 
difficulty in understanding complex commands; impairment of 
short term memory; impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  For example, the 
veteran denied current social relationships, activities, and 
leisure activities at the November 2004 VA examination.  It 
was also noted that he was divorced.  Moreover, the 
examination found his short-term memory and concentration 
were impaired; judgment was impaired; and his speech was 
slow.  He was also assigned a global assessment of 
functioning (GAF) score of 55, which the examiner stated was 
for moderate social and occupational impairment due to PTSD.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (GAF 
designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.").

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that this symptomatology more nearly approximates 
the criteria for a 50 percent rating under Diagnostic Code 
9411.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board further finds that the veteran does not warrant a 
rating in excess of 50 percent at any time prior to March 29, 
2007.  During this period, the veteran's service-connected 
PTSD was not manifested by suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  At the November 2004 examination, he denied a 
history of suicide attempts since his last VA examination, 
and he was found to have no current suicidal or homicidal 
thought, ideation, plan, or intent.  He was also found to be 
able to maintain minimal personal hygiene and other basic 
activities of daily living, and was fully oriented.  Although 
his impulse control was found to be impaired, he denied a 
history of violence and assaultiveness.  Moreover, even 
though he reported that he was currently unemployed due to 
his PTSD, the VA examiner found that his overall occupational 
and social impairment was no more than moderate.  These 
findings are consistent with the treatment records for this 
period as well.

The Board also finds that the veteran's service-connected 
PTSD has never been manifested by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  For example, the November 2004 VA examination 
found that his thought processes and content were within 
normal limits.  Although his thought process was found to be 
circumstantial on the March 2007 VA examination, and his 
speech difficult to understand because he spoke very fast, it 
does not indicate he had the type of gross impairment of 
thought processes or communication necessary for a 100 
percent rating under Diagnostic Code 9411.  This finding is 
supported, in part, by the fact that circumstantial speech is 
part of the criteria for a 50 percent rating, while 
deficiencies in thought process are part of the criteria for 
the current 70 percent rating.  

Both the November 2004 and March 2007 VA examinations found 
that the veteran did not have persistent delusions or 
hallucinations, nor disorientation to time or place.  In 
fact, the November 2004 VA examination stated that he was 
fully oriented, and the March 2007 examination found that he 
was oriented to time, place, situation, and person.  Further, 
his behavior was found to be appropriate on the November 2004 
examination, while the March 2007 examination found that he 
was cooperative, attentive, with no guarding or evasiveness.  
There was no suicidal or homicidal ideation on either 
examination.  Although there was evidence of memory problems 
on both examinations, it was not shown to be of such severity 
as to result in memory loss for names of close relatives, own 
occupation, or own name.  Both examinations also found that 
he was able to perform activities of daily living unaided.

In regard to the veteran's overall occupational and social 
impairment, the Board has already noted that the November 
2004 VA examiner assigned a GAF score to reflect no more than 
moderate impairment.  The March 2007 VA examiner assigned a 
GAF score of 50, which he stated represented severe 
impairment in industrial and social functioning with respect 
to the PTSD.  Although the veteran has contended that he is 
unemployable due to his service-connected PTSD, the March 
2007 VA examiner noted that the veteran has been unemployed 
since 2000 secondary to physical disabilities.  

Despite then foregoing, the Board finds that the competent 
medical evidence tends to indicate the veteran does have 
total occupational impairment due to his service-connected 
PTSD.  Specifically, the March 2007 VA examiner noted that 
the veteran's PTSD did result in observable impairments in 
thought processes, communication skills, and memory.  
Consequently, at the present time the veteran was unable to 
perform routine, repetitive tasks; interact appropriately 
with co-workers; or receive supervision from bosses.  
Therefore, the examiner opined that these problems made the 
veteran unemployable.

No competent medical opinion appears to be of record which 
refutes the March 2007 VA examiner's conclusion regarding the 
veteran's employability due to his service-connected PTSD.  
In addition, the Board reiterates that the law mandates 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant (38 C.F.R. § 4.3), and 
that where there is a question as to which of two evaluations 
applies, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating (38 C.F.R. § 4.7).  Resolving reasonable doubt 
in favor of the veteran, the Board finds that he is entitled 
to the assignment of the 100 percent schedular rating, 
effective from March 29, 2007, the date of the VA examination 
which provided the opinion in support of this finding.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1)-(2).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating of no more than 50 percent for PTSD 
prior to March 29, 2007, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a 100 rating schedular rating for PTSD as of 
and since March 29, 2007, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


